Citation Nr: 1028341	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent 
disabling for service-connected posttraumatic stress disorder 
("PTSD").

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected gastroesophageal reflux disease ("GERD") 
and irritable bowel syndrome ("IBS") with constipation.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from rating decisions issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Lincoln, Nebraska.  A June 2008 rating decision increased the 
Veteran's disability evaluation for PTSD from 30 to 70 percent, 
effective April 4, 2008.  A July 2008 rating decision implemented 
a March 2008 Board decision, which granted entitlement to service 
connection for GERD and IBS with constipation and assigned a 10 
percent rating, effective May 9, 2005.

The issue of entitlement to an evaluation in excess of 70 percent 
disabling for service-connected PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center ("AMC"), in Washington, DC.  VA will 
notify the appellant if further action is required on his part.


FINDING OF FACT

The preponderance of the competent and credible evidence shows 
that the Veteran's GERD and IBS with constipation is manifested 
by frequent episodes of bowel disturbance with abdominal 
distress, including constipation, daily nausea necessitating 
antacid medication and vomiting several times per week, without 
diarrhea, or alternating diarrhea and constipation, with more or 
less constant abdominal distress at all times during the pendency 
of the appeal.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling 
for GERD and IBS with constipation have not been met at all times 
during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.113, 4.114, Diagnostic Codes 7319, 7346 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, 
(regarding the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim), was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini, effective May 30, 
2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the Veteran's claim of entitlement to a higher 
initial rating for GERD/IBS, the Board notes that where service 
connection has been granted, and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated - it has been proven.  See Dingess/Hartman v. 
Nicholson, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required since the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect 
as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 
490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where 
a claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements).

Nevertheless, the Board notes that a pre-adjudication notice 
letter, dated in June 2005, advised the Veteran of how to 
substantiate his original claim of entitlement to service 
connection for his claimed digestive disorders, including both 
his and VA's responsibilities in obtaining evidence.  A 
subsequent letter, dated in September 2008, provided the Veteran 
with the general rating criteria for both irritable colon 
syndrome and hiatal hernia, the two abdominal conditions which 
most closely reflect the symptoms of his GERD/IBS.  The record 
reflects that the Veteran's claim was subsequently readjudicated 
in an October 2008 Statement of the Case.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34 (holding that providing the 
claimant with notice followed by a readjudication of the claim in 
a statement of the case or supplemental statement of the case 
"cures" any timing problem associated with the lack of notice 
prior to an initial adjudication).
Furthermore, even if the above letters did not provide adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letters as well as the rating decision, 
statement of the case, and supplemental statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claim's folder contain all of the Veteran's identifiable and 
relevant post-service VA treatment records, and VA digestive 
examination reports dated in August 2005 and September 2008.  The 
claims file also contains the Veteran's statements in support of 
his claim.  Additionally, as the claim involves a current 
evaluation of an already service-connected disability, the Board 
finds that all pertinent records relating to the claim has been 
associated with the claims folder.

With regard to the Veteran's claim for a higher initial rating 
for GERD and IBS, the Board notes that he was afforded an initial 
VA digestive examination in August 2005.  The examination reports 
shows that the VA examiner reviewed the Veteran's complete claims 
folder, including his service and post-service treatment records, 
performed a complete physical examination, and elicited from the 
Veteran his history of digestive complaints and symptomatology.  
With regard to the subsequent September 2008 examination, 
although the examination report reveals that the examiner did not 
review the Veteran's claims folder, the Court has held that the 
mere fact that an examiner did not review the claims file does 
not render an examination inadequate, particularly if it can be 
shown by the content of the examination that the examiner is 
familiar with the claimant's medical history.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008); D'Aries v. Peake, 22 Vet. 
App. 97, 106 (2008).  In this case, while the examination report 
shows only that the examiner did not review the Veteran's service 
treatment reports, because the Veteran's claim of entitlement to 
service connection for GERD/IBS had already been established, it 
was not necessary for the examiner to review these records.   
Moreover, a review of the medical evidence of record shows that, 
during the period between the August 2005 and September 2008 VA 
examinations, the Veteran only sought treatment for digestive 
disorders on one occasion, in which there was no evidence of an 
increase in his GERD and IBS symptomatology.  Accordingly, in 
this case, because the VA examiner performed a thorough physical 
examination of the Veteran, elicited from the Veteran a report of 
his digestive complaints and symptomatology, and reported the 
clinical examination findings in detail, and because the GERD and 
IBS symptoms noted during the most recent examination correspond 
to the clinical evidence of record, the Board finds that current 
examinations are sufficient upon which to base a decision in this 
case.   

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claim's folders.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009); Fenderson v. West, supra.  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Entitlement to an evaluation in excess of 10 percent for service-
connected GERD and IBS with constipation.

As an initial matter, the Board notes that, in a September 2005 
rating decision, the RO granted the Veteran's claim of 
entitlement to service connection for GERD with an initial 
evaluation of 10 percent, effective May 9, 2005.  However, in the 
same rating decision, the Veteran's claim of entitlement to 
service connection for IBS was denied.  Following his appeal of 
that decision, a July 2008 rating decision implemented the 
Board's March 2008 decision by assigning a single disability 
evaluation under the diagnostic code that reflected the 
predominant disability picture (see 38 C.F.R. § 4.114), and 
assigned a 10 percent disability evaluation, effective May 9, 
2005.

The Veteran's service-connected GERD and IBS with constipation 
has been evaluated at 10 percent under 38 C.F.R. § 4.114, DC 
7919, which provides the rating criteria for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  "Moderate" 
symptoms requiring frequent episodes of bowel disturbances and 
abdominal distress warrant a 10 percent evaluation.  The next 
higher 30 percent rating (which is the maximum rating under DC 
7919), representing "severe" symptoms, requires evidence of 
severe irritable bowel syndrome with diarrhea (or alternating 
diarrhea and constipation) and with more or less constant 
abdominal distress.  Id.  

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation to 
the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114. 

The Board notes that the words "mild,"  "moderate," and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, so that its decisions are "equitable and just."  38 
C.F.R. § 4.6. Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Review of the claims folder reveals that the Veteran was afforded 
a VA digestive conditions examination in August 2005, pursuant to 
his original claim of entitlement to service connection for 
gastrointestinal problems, including acid reflux, hiatal hernia 
and IBS.  At that time, the Veteran reported continuing 
complaints of heartburn with pyrosis several times per week, 
without hematemesis, melena or dysphagia.  He noted that had been 
using over-the-counter antacids for over a year.  He also said 
that he was experiencing chronic constipation that had been 
present since approximately 1970 without any problems with 
diarrhea at that time.  The VA examiner diagnosed the Veteran 
with GERD and constipation-predominant IBS.  

Following the VA examination, the Veteran neither sought nor 
received treatment for gastrointestinal problems until June 2006, 
when he underwent a colonoscopy at the VAMC for complaints of 
rectal bleeding.  During the procedure, three polyps of the colon 
were removed, and the Veteran was diagnosed with diverticulitis.  
There was no indication that he was experiencing any additional 
gastrointestinal problems, and he neither reported nor was 
diagnosed with diarrhea.

During an August 2008 VAMC routine screening appointment, the 
examiner noted that the Veteran had had several polyps removed in 
2006, and advised him that he should return for a follow-up 
colonoscopy by mid 2009.

In September 2009, the Veteran underwent a VA general medical 
examination for complaints of increasing GERD/IBS symptomatology.  
He told the examiner that he experienced feelings of nausea daily 
that required him constantly use antacids.  He also said that he 
vomited a couple of times per week and had diarrhea for 3-4 days, 
then alternating between diarrhea and constipation.  Upon 
physical examination, the VA examiner found that the Veteran's 
history was positive for nausea, vomiting, diarrhea, constipation 
with IBS, GERD, and heartburn.  The VA examiner diagnosed the 
Veteran with GERD and IBS with constipation; he did not find, 
based on the examination, that the Veteran presented with 
diarrhea or diarrhea alternating with constipation.

The claims folder shows that, following the September 2008 VA 
examination, the Veteran did not seek further treatment for his 
GERD/IBS disorder.

Based on a complete review of the evidence of record, the Board 
concludes that an increased disability evaluation for the 
Veteran's GERD and IBS with constipation is not warranted.

As noted above, although the Veteran's GERD and IBS with 
constipation is productive of frequent episodes of bowel 
disturbance with abdominal distress, including constipation, 
daily nausea necessitating antacid medication, and vomiting 
several times per week, there is no medical evidence that he also 
suffers from diarrhea or alternating diarrhea and constipation 
with more or less constant abdominal distress.  In this regard, 
the Board notes that, although the Veteran reported these 
symptoms to the VA examiner during the September 2008 
examination, the medical evidence of record does not support his 
claim.  As noted above, during the August 2005 examination, he 
told the examiner that, although he had experienced constipation 
since 1970, he was not experiencing any diarrhea.  Moreover, as 
noted above, a review of the medical evidence shows that the 
Veteran neither complained of, nor sought treatment for diarrhea 
at any time during the course of this appeal, including when he 
was seen in June 2006 for removal of polyps after complaining of 
rectal bleeding.  Accordingly, the Board finds the symptoms of 
his GERD with IBS and constipation more closely approximate those 
of the current 10 percent rating; absent evidence of the 
aforementioned greater symptomatology, a higher disability rating 
under DC 7919 is not warranted.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra. 

The Board has also considered the possibility of assigning a 
higher disability rating under an alternative diagnostic code 
related to the digestive system.  However, there is no medical 
evidence to show that the Veteran has been diagnosed with any 
other diseases or disorders of the digestive system, including 
other conditions caused by or related to his GERD with IBS and 
constipation.  In this regard, the Board notes that, during the 
August 2005 examination, although the Veteran said that he 
experienced pyrosis several times per week, he specifically 
denied hematemesis, melena, or dysphagia.  As such, a higher 
rating under DC 7346 for hiatal hernia is not warranted.  
38 C.F.R. § 4.114.

Additionally, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  Despite the 
Veteran's recent contention during the September 2008 VA 
examination that his previous employer did not like the fact that 
he used the restroom so much, his GERD with IBS and constipation 
has not been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and has 
not otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  The Board therefore finds that the symptoms and 
manifestations of his disorder appear to be of the type precisely 
contemplated by the applicable rating criteria, and are not shown 
to be so severe as to result in marked interference with 
employment beyond that contemplated by the rating criteria.  
Thus, the Board finds that the requirements for a referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Thun v. Peake, 21 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In adjudicating the current appeal for a higher disability 
evaluation for the Veteran's service-connected GERD and IBS with 
constipation, the Board has not overlooked the Court's recent 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) 
(holding that claims for higher evaluations also include a claim 
for a total rating based on individual unemployability (TDIU) 
when the appellant claims he is unable to work due to a service 
connected disability).  However, the Board finds that Rice is not 
applicable to the current appeal, as the Veteran was previously 
granted TDIU in an October 2008 rating decision.  

Finally, the Board notes that, in addition to the medical 
evidence, the Board has also considered the Veteran's lay 
assertions that his GERD and IBS with constipation has increased 
in severity.  In this regard, the Court has repeatedly held that 
a veteran is competent to describe symptoms of which he or she 
has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Board finds that diarrhea is the type of symptom 
that the Veteran, as a lay person, is competent to describe.  See 
Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds his 
assertions are competent and credible.  See Washington; Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).

However, in this instance, while the Veteran may sincerely 
believe that he is entitled to a higher disability rating for his 
GERD and IBS with constipation, as previously discussed, the 
Board finds the medical evidence of record which does not reveal 
any evidence that his gastrointestinal disorder is manifested by 
diarrhea, or alternating diarrhea and constipation to be the more 
competent and credible evidence.  See Davidson v. Shinseki, 581 
F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  
As a result, his assertions alone do not establish that he meets 
the criteria for a higher evaluation.  

In summary, the Board concludes that the competent evidence of 
record is against the Veteran's claim for a higher evaluation for 
GERD and IBS with constipation.  As there is not an approximate 
balance of evidence, the "benefit-of-the-doubt rule" enunciated 
in 38 U.S.C.A. § 5107(b) is therefore not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 10 percent disabling 
for GERD and IBS with constipation is denied at all times during 
the pendency of the appeal.


REMAND

In May 2010, the Board received additional VA medical center 
records evidencing treatment for the Veteran's PTSD as well as a 
January 2010 VA PTSD examination report.  This evidence was not 
accompanied by a waiver of initial consideration by the agency of 
original jurisdiction ("AOJ").  Therefore, because applicable 
VA regulations require that pertinent evidence must be referred 
to the AOJ for review and preparation of a supplemental statement 
of the case (SSOC) unless this procedural right is waived in 
writing by the appellant, this claim must be remanded for an 
SSOC.  38 C.F.R. §§ 19.37, 20.1304 (2009).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following action:

1.	The RO/AMC must readjudicate the claim for 
an increased rating for PTSD taking into 
account the additional VA treatment 
records and VA examination report that was 
mailed directly to the Board.  When 
readjudicating the claim, the Ro/AMC must 
consider whether "staged" ratings are 
warranted.  Fenderson, supra.  

2.	In any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with an SSOC which 
includes, among other things, citation to 
all evidence received by VA since the 
October 2008 statement of the case.  The 
matter should then be returned to the 
Board, if necessary, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


